DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2020 has been    considered by the examiner.

Claim Objections
Claims 2, 7 & 15 are objected to because of the following informalities: 
In claim 2, on the last line, insert ---on--- after “insulating layer”.
In claim 7, line 3, change “covers” to ---cover---.
In claim 15, line 7, insert ---on--- after “insulating layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 refers to a method according to claim 1, but claim 1 does not recite a method.  Therefore, the claim is indefinite and further does not further limit the apparatus of claim 1.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (JP 2017-163817).
Regarding claim 2, Takahashi teaches an electromechanical transducer 10 using electrostatic interaction between a charged portion 12 and a counter electrode 14A/14B to perform transduction between electric power and motive power, the electromechanical transducer comprising: 
a fixed substrate 13; 

charged portions (electret, e.g., PTFE) 12 formed on the surface of the movable member so as to alternate with the grooves; 
counter electrodes 14A/14B disposed on a surface of the fixed substrate in the moving direction, the surface facing the movable member; and 
a cover layer (side-wall protective film) covering at least side walls of the movable member inside the grooves, the cover layer including an insulating layer [on] at least a surface thereof (i.e., a fluorine-based gas is used to produce a sidewall protective film; ¶[0029]; Figs.1-2).  

    PNG
    media_image1.png
    255
    592
    media_image1.png
    Greyscale

Regarding claim 5, the cover layer is a fluorocarbon resin film (i.e., a fluorine-based gas is used to produce a sidewall protective film; ¶[0029]).
Regarding claim 15, Takahashi, by virtue of disclosing the apparatus, teaches the claimed method for manufacturing an electromechanical transducer using electrostatic interaction 
forming grooves 17 in a first substrate 11 at intervals so that charged portions 12 are disposed on the first substrate between the grooves; 
forming a cover layer on at least side walls of the first substrate inside the grooves, the cover layer including an insulating layer at least a surface thereof (i.e., a fluorine-based gas is used to produce a sidewall protective film; ¶[0029]); and 
placing the first substrate so that the first substrate is movable with a predetermined distance maintained between the first substrate and a second substrate 13 on which electrodes 14A/14B are disposed and that the charged portions 12 face the electrodes (Fig.2).  
Claims 2 & 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boisseau et al. US Pat.Pub.2013/0241346. 
Regarding claim 2, Boisseau teaches an electromechanical transducer 10 using electrostatic interaction between a charged portion 40 and a counter electrode 20/30 to perform transduction between electric power and motive power, the electromechanical transducer comprising: 
a fixed substrate 50; 
a movable member 51 being movable with a predetermined distance maintained between the fixed substrate and the movable member, the movable member having grooves 41 in a surface facing the fixed substrate, the grooves being formed at intervals in a moving direction of the movable member; 
charged portions 40 formed on the surface of the movable member so as to alternate with the grooves; 

a cover (protective) layer 46 covering at least side walls of the movable member inside the grooves, the cover layer including an insulating layer [on] at least a surface thereof (i.e., parylene or HDMS; ¶[0095]; Figs.2&8f).  

    PNG
    media_image2.png
    253
    477
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    100
    423
    media_image3.png
    Greyscale

Regarding claim 15, Boisseau by virtue of disclosing the apparatus, teaches a method for manufacturing an electromechanical transducer using electrostatic interaction between a charged portion and a counter electrode to perform transduction between electric power and motive power, the method comprising the steps of: 
forming grooves 41 in a first substrate 51 at intervals so that charged portions are disposed on the first substrate between the grooves; 
forming a cover layer 46 on at least side walls of the first substrate inside the grooves, the cover layer including an insulating layer [on] at least a surface thereof (i.e., parylene or HDMS; ¶[0095]); and 
placing the first substrate so that the first substrate is movable with a predetermined distance maintained between the first substrate and a second substrate 50 on which electrodes 20/30 are disposed and that the charged portions face the electrodes (¶[0090]-¶[0097]; Figs.8b-8f).  
Claims 2 & 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takeuchi et al. (US Pat.Pub.2014/0145554). 	
Regarding claim 2, Takeuchi teaches an electromechanical transducer 600 using electrostatic interaction between a charged portion 104/105 and a counter electrode 607a-607c to perform transduction between electric power and motive power, the electromechanical transducer comprising: 
a fixed substrate 603; 
a movable member 400 being movable with a predetermined distance maintained between the fixed substrate and the movable member, the movable member having grooves 106 in a surface facing the fixed substrate, the grooves being formed at intervals in a moving direction of the movable member; 
charged portions 104/105 formed on the surface of the movable member so as to alternate with the grooves; 
counter electrodes 607a-607c disposed on a surface of the fixed substrate in the moving direction, the surface facing the movable member; and 
a cover layer 208 covering at least side walls of the movable member inside the grooves, the cover layer including an insulating layer at least a surface thereof (moisture barrier layer 208 consisting of a silicon oxide film or an aluminum oxide film; ¶[0095]; Figs.3&10).  

    PNG
    media_image4.png
    452
    481
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    392
    526
    media_image5.png
    Greyscale

. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Boisseau.
Takahashi’s cover layer is a fluorocarbon resin film (i.e., a fluorine-based gas is used to produce a sidewall protective film; ¶[0029]) but it does not specifically cover the side walls of the movable member and the charged portions. 
But, in Boisseau’s electromechanical transducer cover (protective) layer 46 covers the side walls of the movable member 51 and the charged portions 40, to prevent contact between moisture and the electret (¶[0095]; Fig.8f).  
Thus, it would have been obvious before the effective filing date to modify Takahashi’s cover layer such that it covered the side walls of the movable member and the charged portions since Boisseau teaches this would have prevented contact between moisture and the electret. 
  
Allowable Subject Matter
Claims 1 & 7-14 are allowed.  Prior art of record found in the limited time for search and review does not appear to teach the claimed electromechanical transducer including, inter alia, “a 
a method for manufacturing the claimed electromechanical transducer including, inter alia, “forming a cover layer containing copper on at least side walls of the first substrate inside the grooves” (claim 12).
Claims 3 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record found in the limited time for search and review does not appear to teach the claimed electromechanical transducer including, inter alia, “the cover layer contains copper and the insulating layer is copper oxide” (claim 3); or 
the method further including “a layer containing copper is formed as the cover layer, and the charged portions are burned to oxidize copper in the cover layer, thereby forming the insulating layer” (claim 16); or 
the method further including “wherein the first substrate is made of aluminum or an aluminum alloy, and the cover layer is formed by holding the first substrate in high-temperature water or pressurized water vapor” (claim 17).
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. This determination is on the basis that claim 18 depends from method claim 12, which is allowed for reasons given above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832